DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
2.	Acknowledgment is made of Applicant’s submission of terminal disclaimer, dated May 16, 2022 and is accepted.
Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claim amendment with arguments/remarks May 16, 2022. Claims 21, 23, 24, 26, 27, and 3 1-37 have been amended. Accordingly, claims 21-40 remain pending. This communication is considered fully responsive and sets forth below.
4.	Claims Objections: in the Response, filed May 16, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.
5.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
6.	Claim Double Patenting Rejection: Applicants submitted the terminal disclaimer in compliance with 37 C.F.R. 1.321. The previous claim double patenting rejection is withdrawn. 
Allowable Subject Matter
7.	Claims 21-40 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Khoryaev et al. (US 2020/0053675) and Nimbalker et al. (US 2019/0141647) are generally directed to configuring an UE for carrier aggregation using a primary component carrier (CC) and a secondary CC, wherein the UE attempts to detect a sidelink synchronization signal (SLSS) from another UE on the primary CC, and if the SLSS from the other UE is detected: determines, based on the detected SLSS, a common time synchronization for the primary CC and the secondary CC for vehicle-to-vehicle (V2V) sidelink transmissions in accordance with the carrier aggregation; the UE to decode sidelink synchronization signals (SLSSs) received on component carriers (CCs) of a carrier aggregation, where synchronization resources for SLSS transmissions are aligned across the CCs at subframe boundaries in time, restricted to a portion of the CCs, and restricted to a same sub-frame. 
However, in consideration of the Applicant’s submission of claim amendments with remarks, the terminal disclaimer filed on May 16, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the PSBCH is encoded to include a plurality of parameters related to the sidelink operation, wherein the plurality of parameters is to be propagated across all of the CCs of the plurality of CCs for the sidelink operation;” and “wherein the PSSCHs are transmitted on the plurality of CCs in accordance with the plurality of parameters propagated across the plurality of CCs,” as specified in claim 21.
Similar limitations are included in claims 32 and 37.
Dependent claims 22-31, 33-36, and 38-40 are also allowable for incorporating the features recited in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WEI ZHAO/Primary Examiner, Art Unit 2473